717 S.E.2d 395 (2011)
GATES FOUR HOMEOWNERS ASSOCIATION, INC., a North Carolina Non-Profit Corporation, et al.
v.
CITY OF FAYETTEVILLE.
No. 49P11.
Supreme Court of North Carolina.
August 25, 2011.
C. Wes Hodges, II, for Gates Four Homeowners Association, Inc.
Anthony Fox, Charlotte, for City of Fayetteville.

ORDER
Upon consideration of the petition filed on the 2nd of February 2011 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."
JACKSON, J., recused.